Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2018, 06/09/2020, 07/30/2020, 08/25/2020, and 04/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
3.	The amendment filed 08/11/2022 has been entered. Currently, claims 1 and 3-6 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter to correct a previous 35 USC 112(b) rejection that was set forth in the Non-Final Office Action mailed 05/12/2022. 
Response to Arguments
4.	Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
5.	Applicant makes the argument that “Ishida has a sharp edge of the hooked claw 6 is not exposed outside, thus preventing a nail tip 21 and a finger tip from injury. Thus, the front edge portion of the contact protrusion disclosed in Ishida cannot be caught in the latching groove” (Remarks, Page 7).
	In response to Applicant’s argument (Remarks, Page 7), Ishida teaches a contact protrusion (Paragraph 46 and Figure 2, folding part 4) in which its front edge portion has a pressure applied to the nail. Hence, the front edge portion is pressured into a nail and is thereby caught in a nail latching groove for fixing the folding part 4 to the nail. The sharp edge of the contact protrusion (4) not exposed to the outside helps prevent damage to the nail during insertion and removal, but its ability to fix to the nail is given by the pressure at the edge portion applied to a nail latching groove. Therefore, the 35 USC 103 rejection from the Non-Final Office Action mailed 05/12/2022 is maintained below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Patent No. 2016041234) in view of Machida (JP Patent No. 2016165436) and in further view of Gifford (U.S. Patent No. 3032032) and Tanaka et al. (U.S. Patent No. 20130102942) and Ishida et al. (U.S. Patent Pub. No. 20100228173).
Regarding claim 1, Maruyama discloses an ingrown nail corrector 50A (Paragraph 29 and Figure 1, deformation pawl correction tool 50A) which is configured to attach to a tip of a free edge of a nail (Paragraph 15 and Figure 1, The facing surface of the slit is provided with an upper holding part and a lower holding part which can be inserted and held by the tip edge of the nail) to correct an ingrown nail (Paragraph 29, utilizing elastic forces to correct ingrown nail), the ingrown nail corrector 50A comprising a corrective body 2 (Paragraph 29 and Figure 1, the correcting tool 2 for the nail, which is formed by using a linear superelastic material), a support hole 5 (Paragraph 29, fitting hole 5 having a circular cross section capable of fitting the correcting tool 2), a clamping portion 1 (Paragraph 29 and Figure 1, correcting tools 1), wherein the corrective body 2 is formed to have a length in a longitudinal direction (Paragraph 34, superelastic correcting tool 2 has length of 16 mm in a longitudinal direction), using a material having elasticity (Paragraph 29 and Figure 1, the correcting tool 2 for the nail, which is formed by using a linear superelastic material) in which a repulsive force is generated against a force in a direction of flexure (Paragraph 34, correcting tool 2 applies an elastic action against a flexion direction), the support hole 5 has an axis parallel to the longitudinal direction (Paragraph 29 and Figure 1, fitting hole 5 having a circular cross section capable of fitting the correcting tool 2 in a longitudinal direction thereof) of the corrective body 2, the corrective body 2 is inserted in a freely slidable manner with the longitudinal direction (Paragraph 29 and Figure 1, correcting tool 2 capable of sliding in the fitting holes 5 along a longitudinal direction) of the corrective body 2 parallel to an axis (Paragraph 29 and Figure 1, correcting tool 2 capable of sliding in the fitting holes 5 along a longitudinal axis of the fitting hole 5 in a width direction; See Modified Figure 1 below, longitudinal axis of the nail corrector 50A) of the support hole 5, and the clamping portion 1 includes: a fixing plate (Paragraph 29 and Figure 1, upper holding part 8) with a width direction parallel to (Figure 1, width of upper holding part 8 has a width direction parallel to the longitudinal axis of the fitting hole 5) the axis of the support hole 5, a support plate 9 (Paragraph 33 and Figure 1, lower holding part 9) which is disposed to face (Figure 1, lower holding part 9 and upper holding part 8 face one another) the fixing plate 8 while being spaced apart in a thickness direction (Paragraph 31 and Figure 1, lower holding part 9 and upper holding part 8 separated in a thickness direction forming a slit 6 for attaching to a finger nail) of the fixing plate 8 with the width direction thereof parallel to (Paragraph 31 and Figure 1, width of lower holding part 9 parallel to longitudinal axis of the fitting hole 5) the axis of the support hole 5, an insertion port 6 (Paragraph 31 and Figure 1, slit 6) secured between (Paragraph 31 and Figure 1, slit 6 formed between lower holding part 9 and upper holding part 8) the fixing plate 8 and an end portion (Figure 1, free end portion of the lower holding part 9 in a length direction of the lower holding part 9) of the support plate 9 on a support hole side (Figure 1, free end portion of the lower holding part 9 on a side facing the fitting hole 5), and being configured for insertion of the tip of the free edge of the nail thereinto (Paragraph 31 and Figure 1, slit 6 for receiving and clamping the tip of the free edge of the nail; Paragraph 32 and Figure 1, the clamping force of the clamping and correcting action part 3 is formed in such a shape that a holding force for correction capable of crushing at least the curved deformation claw edge part 22 into a substantially flat shape and a holding force for holding the correction tool 1 for the nail edge held by the claw edge can be obtained), and a connecting portion 13 (see Modified Figure 1, connecting portion 13 that extends in a thickness direction connecting the upper holding part 8 to the lower holding part 9) which connects the fixing plate 8 and the support plate 9 at a protruding side end portion (Figure 1, protruding side end portion in a length direction of the upper holding part 8 connects to the portion that extends in a thickness direction for interconnecting upper holding part 9 and lower holding part 9) of the fixing plate 8.

    PNG
    media_image1.png
    302
    330
    media_image1.png
    Greyscale

However, Maruyama fails to explicitly disclose wherein the corrective body is formed to have a length in a longitudinal direction to be equal to or larger than a nail width of the free edge.
Machida teaches an analogous ingrown nail corrector 10 (Paragraph 12 and Figure 1, ingrown nail correcting tool 10) wherein the analogous corrective body 30 (Paragraph 14 and Figure 1, connecting material 30 made of super-elastic body) is formed to have an analogous length (Paragraph 16, ​The length of the connecting material 30 is utilized by cutting the wire-like connecting material 30 to a proper length within 16 to 20 mm in accordance with the nail width of the patient) in an analogous longitudinal direction (Paragraph 16 and Figure 1, length of the connecting material 30 in a longitudinal direction or width direction of a nail) to be equal to or larger than a nail width of the free edge (Paragraph 16, ​The length of the connecting material 30 is utilized by cutting the wire-like connecting material 30 to a proper length within 16 to 20 mm in accordance with the nail width of the patient. Thus, the connecting material 30 has a length that is longer than a nail width prior to being cut and then after it is cut it can have a length that is equal to a nail width).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the corrective body of Maruyama, so that the length has a length that is equal to or larger than nail width, as taught by Machida, in order to provide an improved ingrown nail corrector, wherein the desired length of the corrective body corresponds to a width of the treated nail for effective therapy through an increased elastic length of the corrective body along the nail width (Machida, Paragraph 16). 
However, the combination of Maruyama in view of Machida also fails to explicitly disclose a fixing plate having one end protruding to be fixed to the support hole.
Gifford teaches an analogous ingrown nail corrector (Col. 1, lines 28-40 and Figure 1, nail corrector appliance) comprising an analogous support hole 9 (Col. 1, line 47 and Figure 3, support hole formed by loops or eyes 9) and analogous clamping portion 6 (Col. 2, lines 43-46  and Figure 3, hooks 6 comprising fixing plate 7 and support plate 8) with an analogous fixing plate 7 having one end (Figure 3, end of shank 7 protruding to be fixed to a circumferential end of the loop 9) protruding to be fixed to the analogous support hole 9.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a position of the fixing plate and support hole of Maruyama in view of Machida, so that the fixing plate has one end protruding to be fixed to a circumferential end of the support hole (see Modified Figure 2 below, modifying the position of the opening 5 of Maruyama to be located at a hooked loop formed on a protruding end of the fixing plate 8 of Murayama, as taught by the hooked loop 9 of Gifford), as taught by Gifford, in order to provide an improved deformed nail corrector with a hook shaped support hole extending from the fixing plate for optimizing comfort of the clamping portion on the nail while allowing for a connection between both clamping portions (Gifford, Col. 1, lines 45-47). 
 
    PNG
    media_image2.png
    468
    517
    media_image2.png
    Greyscale

However, the combination of Maruyama in view of Machida in view of Gifford fails to explicitly disclose the connecting portion has elasticity in which a repulsive force is generated against a force in a direction in which the support plate separates from the fixing plate with expansion of the insertion port.
Tanaka teaches an analogous ingrown nail corrector 1 (Paragraph 47 and Figure 5, ingrown nail correction tool 1) with the analogous connecting portion 7b (Paragraph 45 and Figure 5, folding part 7b) has elasticity (Paragraph 37, in the ingrown nail correction tool 1, the correction tool body 3 and the nail holder portions 5 are integrally formed. The ingrown nail correction tool 1 is made of a super-elastic alloy and has super-elastic characteristics under conditions in which it is used by a user) in which a repulsive force is generated against a force in a direction (Paragraph 47 and Figure 5, Specifically, when the free edge of the nail is inserted, the nail holder portion 5 is elastically deformed in the direction in which a space is opened between the correction tool body 3 and the nail holder portion 5, direction of arrow C in the figure, in response to the insertion of the free edge of the nail, thereby holding the free edge of the nail) in which the analogous support plate 5 separates from the analogous fixing plate 3 with expansion of (Paragraph 47 and Figure 5, Hence, in order to obtain an even greater holding force, it is preferable to apply greater deformation to the ingrown nail 9 at the time of the insertion into the free edge of the nail) the analogous insertion port (Paragraph 45 and Figure 5, slit located between the correction tool body 3 and the nail holder portion 5 where the free edge of the nail is received). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connecting portion of Maruyama in view of Machida in view of Gifford, so that the connecting portion has elasticity, as taught by Tanaka, in order to provide an improved ingrown nail corrector wherein the elasticity in the connecting portion allow for an increased clamping force, such that the ingrown nail corrector is able to be mounted to an edge of a nail without movement for an improved therapeutic effect (Tanaka, Paragraph 37 and 47). 
However, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka fails to explicitly disclose a contact protrusion, the contact protrusion is integrally formed with the support plate or the fixing plate and formed so as to be located between the support plate and the fixing plate, whereby a front edge portion of the contact protrusion is caught in a latching groove provided on a front side of the free edge at a time of attachment.
Ishida teaches an analogous ingrown nail corrector (Paragraph 46 and Figure 2, nail corrective device) comprising a contact protrusion 4 (Paragraph 46 and Figure 2, folding part 4 integrally formed with bending part 5 and correction plate 1), the contact protrusion 4 is integrally formed with the analogous support plate 5 or the analogous fixing plate 1 and formed so as to be located between (Figure 2, folding part 4 located between the bending part 5 and correction plate 1) the analogous support plate 5 and the analogous fixing plate 1, whereby a front edge portion (Paragraph 46 and Figure 2, front edge of folding part 4 applies pressure to nail at P1) of the contact protrusion 4 is caught in a latching groove provided on a front side of the free edge at a time of attachment (Figure 2, folding part 4 located on a front side of a free edge of a nail is capable of being caught in a latching groove in the nail).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support plate of Maruyama in view of Machida in view of Gifford in view of Tanaka, so that the support plate includes a contact protrusion with a front edge portion, as taught by Ishida, in order to provide an improved ingrown nail corrector wherein the contact protrusion provides a pressure point against a nail for an increased clamping force of the contact protrusion to stay attached to a nail (Ishida, Paragraph 46). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Patent No. 2016041234) in view of Machida (JP Patent No. 2016165436) in view of Gifford (U.S. Patent No. 3032032) in view of Tanaka et al. (U.S. Patent No. 20130102942) in view of Ishida et al. (U.S. Patent Pub. No. 20100228173), as applied to claim 1, and in further view of Young (WO Patent Pub. No. 2008039028).
Regarding claim 3, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida discloses independent claim 1 as described above and further discloses wherein the contact protrusion 4 (Ishida, Paragraph 46 and Figure 2) is formed in a tapered shape (Ishida, Figure 2, triangular cross section shape of free edge of folding part 4) from both edge portions (Ishida, Figure 2, vertex of triangular cross-section tapering from both edge portion of the bottom support plate 5) toward the end portion (Ishida, Figure 2, end portion of bending part 5 connecting with connection portion that is located between the folding part 4 and bending part 5) on the protruding side (Ishida, Figure 2, vertex of triangular cross section is facing towards the end portion on the protruding side towards the connection portion located between the folding part 4 and the bending part 5).
However, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida fails to explicitly disclose the contact protrusion is formed in a tapered shape a tapered shape from both edge portions in the width direction. 
An embodiment of Figure 5c of Young teaches an analogous clamping portion 15 (Page 8, Paragraph 40 and Figure 5c, nail corrector hooks 15 attaching to an ingrown nail) wherein the analogous contact protrusion 15e (Page 8, Paragraph 40 and Figure 5a, irregularities 15e) is formed in a tapered shape (Page 8, Paragraph 40 and Figure 5c, semicircular irregularities 15e are tapered) from both edge portions in the width direction (Page 8, Paragraph 40 and Figure 5c, semicircular irregularities 15 taper from both edge portions in a width direction).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the contact protrusion of Maruyama as modified by Ishida, so that the contract protrusion tapers in a width direction, as taught by the embodiment of Figure 5c of Young, in order to provide an improved ingrown nail corrector with a contact protrusion tapering in a width direction to increase a holding force of the clamping portion against a nail surface (embodiment of Figure 5c of Young, Page 8, Paragraph 40).
Regarding claim 4, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida discloses independent claim 1 as described above but fails to explicitly disclose wherein the contact protrusion has an inclined surface which is inclined in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate or the support plate toward the connecting portion side.
An embodiment of Figure 5a of Young teaches an analogous clamping portion 15 (Page 8, Paragraph 40 and Figure 5a, nail corrector hooks 15 attaching to an ingrown nail) wherein the analogous contact protrusion 15e (Page 8, Paragraph 40 and Figure 5a, irregularities 15e) has an inclined surface (Figure 5a, hypotenuse side of the triangular cross section) which is inclined in a direction of narrowing a gap between (Figure 5a, hypotenuse side of the triangular cross section is an inclined surface narrowing a gap between the bottom support part 15c and central connecting member 15a) the analogous fixing plate 15a (Page 8, Paragraph 40 and Figure 5a, central member-connecting part 15a) and the analogous support plate 15c (Page 8, Paragraph 40 and Figure 5a, bottom- support part 15c) from an insertion port side (Figure 5a, slit between the central member-connecting part 15a and bottom- support part 15c) of the analogous fixing plate 15a or the support plate 15c toward a connecting portion side (Figure 5a, hypotenuse side of the triangular cross section inclines towards the connection part 15b).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the contact protrusion of Maruyama as modified by Ishida, so that there is an inclined surface of the contact protrusion in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate or the support plate toward the connecting portion side, as taught by the embodiment of Figure 5a of Young, in order to provide an improved ingrown nail corrector that is capable of securely attaching to a nail with an increased holding force due to the inclined tapered shape of the contact protrusion abutting against a nail surface (embodiment of Figure 5a of Young, Page 8, Paragraph 40). 
Regarding claim 5, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida discloses independent claim 1 as described above and further discloses wherein the contact protrusion 4 (Ishida, Paragraph 46 and Figure 2) is formed in a tapered shape (Ishida, Figure 2, triangular cross section shape of free edge of folding part 4) from both edge portions (Ishida, Figure 2, vertex of triangular cross-section tapering from both edge portion of the bottom support plate 5) toward the end portion (Ishida, Figure 2, end portion of bending part 5 connecting with connection portion that is located between the folding part 4 and bending part 5) on the protruding side (Ishida, Figure 2, vertex of triangular cross section is facing towards the end portion on the protruding side towards the connection portion located between the folding part 4 and the bending part 5).
However, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida fails to explicitly disclose the contact protrusion has an inclined surface which is inclined in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate or the support plate toward the connecting portion side.
An embodiment of Figure 5a of Young teaches an analogous clamping portion 15 (Page 8, Paragraph 40 and Figure 5a, nail corrector hooks 15 attaching to an ingrown nail) wherein the analogous contact protrusion 15e (Page 8, Paragraph 40 and Figure 5a, irregularities 15e) has an inclined surface (Figure 5a, hypotenuse side of the triangular cross section) which is inclined in a direction of narrowing a gap between (Figure 5a, hypotenuse side of the triangular cross section is an inclined surface narrowing a gap between the bottom support part 15c and central connecting member 15a) the analogous fixing plate 15a (Page 8, Paragraph 40 and Figure 5a, central member-connecting part 15a) and the analogous support plate 15c (Page 8, Paragraph 40 and Figure 5a, bottom- support part 15c) from an insertion port side (Figure 5a, slit between the central member-connecting part 15a and bottom- support part 15c) of the analogous fixing plate 15a or the support plate 15c toward a connecting portion side (Figure 5a, hypotenuse side of the triangular cross section inclines towards the connection part 15b).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the contact protrusion of Maruyama as modified by Ishida, so that there is an inclined surface of the contact protrusion in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate or the support plate toward the connecting portion side, as taught by the embodiment of Figure 5a of Young, in order to provide an improved ingrown nail corrector that is capable of securely attaching to a nail with an increased holding force due to the inclined tapered shape of the contact protrusion abutting against a nail surface (embodiment of Figure 5a of Young, Page 8, Paragraph 40). 
However, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida in view of the embodiment of Figure 5A of Young fails to explicitly disclose the contact protrusion is formed in a tapered shape a tapered shape from both edge portions in the width direction. 
An embodiment of Figure 5c of Young teaches an analogous clamping portion 15 (Page 8, Paragraph 40 and Figure 5c, nail corrector hooks 15 attaching to an ingrown nail) and wherein the analogous contact protrusion 15e (Page 8, Paragraph 40 and Figure 5a, irregularities 15e) is formed in a tapered shape (Page 8, Paragraph 40 and Figure 5c, semicircular irregularities 15e are tapered) from both edge portions in the width direction (Page 8, Paragraph 40 and Figure 5c, semicircular irregularities 15 taper from both edge portions in a width direction).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the contact protrusion of Maruyama in view of as modified by Ishida in view of embodiment Figure 5A of Young, so that the contract protrusion tapers in a width direction, as taught by the embodiment of Figure 5c of Young, in order to provide an improved ingrown nail corrector with a contact protrusion tapering in a width direction to increase a holding force of the clamping portion against a nail surface (embodiment of Figure 5c of Young, Page 8, Paragraph 40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Patent No. 2016041234) in view of Machida (JP Patent No. 2016165436) in view of Gifford (U.S. Patent No. 3032032) in view of Tanaka et al. (U.S. Patent No. 20130102942) in view of Ishida et al. (U.S. Patent Pub. No. 20100228173), as applied to claim 1, and in further view of Masafumi et al. (U.S. Patent Pub. No. 20120238930).
Regarding claim 6, the combination of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida discloses independent claim 1 as described above but fails to explicitly disclose that the corrective body is covered with a resin film.
Masafumi teaches an analogous ingrown nail corrector (Figure 26, ingrown nail corrector) with an analogous corrective body 128 (Figure 26, correcting operation portion 128) that is covered with a resin film (Paragraph 7, a covering portion 134 covers the ring-shaped correcting operation portion 128 at the center and the first connecting hook portion 126A, the second connecting hook portion 126B, and the wound-up portion 132 in the periphery of the correcting operation portion 128. The covering portion 134 is formed by applying an ultraviolet curable resin material on the above-described predetermined portions). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the corrective body of Maruyama in view of Machida in view of Gifford in view of Tanaka in view of Ishida, so that the corrective body is covered in a resin film as taught by Masafumi, in order to provide an improved ingrown nail corrector that relieves the contact pressure applied to the nail surface through the resin film at the location of the support hole and corrective body, as well as improves the corrosion resistance of the nail corrector (Masafumi, Paragraph 7).
Conclusion
Applicant's amendment did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 05/12/2022 is maintained. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786  

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786